UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 o TRANSITION REPORT PURSUANT TO 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53350 AXIS TECHNOLOGIES GROUP, INC. (Exact name of registrant as specified in its charter) DELAWARE 26-1326434 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2055 So. Folsom Street, Lincoln, NE 68522 (Address of principal executive offices) (402) 476-6006 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesoNox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox The registrant has 64,446,779 shares of $0.001 par value common stock outstanding as of April 15, 2010. 1 INDEX Axis Technologies Group, Inc. FORM 10-Q For The Nine-Month Period Ended September 30, 2009 INDEX PART I - FINANCIAL INFORMATION ITEM 1 CONSOLIDATED FINANCIAL STATEMENTS Page 3 ITEM 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Page 14 ITEM 4T CONTROLS AND PROCEDURES Page 19 PART II - OTHER INFORMATION ITEM 1 LEGAL PROCEEDINGS Page 20 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS Page 20 ITEM 3 DEFAULTS UPON SENIOR SECURITIES Page 20 ITEM 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS Page 20 ITEM 5 OTHER INFORMATION Page 20 ITEM 6 EXHIBITS Page 20 SIGNATURES Page 21 2 INDEX PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Axis Technologies Group, Inc. Consolidated Balance Sheets September 30, December 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash $ $ Accounts receivable Inventory Inventory deposits Prepaid expenses Total Current Assets PROPERTY AND EQUIPMENT Property and equipment Less: accumulated depreciation ) ) Net Property and Equipment OTHER ASSETS Patents, net of accumulated amortization of $3,266and $2,627, respectively Deferred financing costs, net Total Other Assets TOTAL ASSETS $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 INDEX Axis Technologies Group, Inc. Consolidated Balance Sheets (Conintued) September 30, December 31, (Unaudited) (Audited) LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Notes payable — Convertible note payable, net of discount totaling$241,798 and $788,288, respectively Accrued salary - officers/stockholders Total Current Liabilities STOCKHOLDERS’ DEFICIT Common stock, $0.001 par value, 500,000,000shares authorized, 64,446,779 and 62,267,767 shares issued and outstanding, respectively Additional paid-in capital Stock issuable Accumulated deficit ) ) Total Stockholders’ Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 INDEX Axis Technologies Group, Inc. Consolidated Statements of Operations (Unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, Sales, net $ Cost of goods sold Gross profit Operating expenses Loss from operations ) Other income (expense): Interest income — 27 Interest expense ) Total other income(expense) Net loss before income taxes ) Income tax provision — Net loss $ ) $ ) $ ) $ ) Net loss per common share (basic anddiluted) $ ) $ ) $ ) $ ) Weighted averageshares outstanding: basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 5 INDEX Axis Technologies Group, Inc. Consolidated Statements of Cash Flows (Unaudited) For the Nine Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used inoperations: Depreciation and amortization Share-based compensation Issuance of common stock for services Accretion of loan default interest charges — Amortization of original issue discount Amortization of debt issuance costs Non-cash interest expense related to issuance of warrants and beneficial conversion features Changes in operating assets and liabilities: (Increase) decrease in accounts receivable ) (Increase) decrease in inventory and inventory deposits ) (Increase) in prepaid expenses ) ) Decrease in accounts payable Increase in accrued salary-officers/stockholders Increase in accrued expenses Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Cash proceeds from convertible notes payable, net oforiginal issue discount of $138,889 and transaction feesof $32,000 — Debt issuance costs — ) Net repayments on note payable — ) Repayments on notes payable ) — Proceeds from issuance of notes payable — Net cash provided by financing activities Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash and non-cash flow information: Cash paid for interest $ $ Deferred financing costs paid with the issuance of commonstock $
